Title: From George Washington to Major General Philemon Dickinson, 2 December 1777
From: Washington, George
To: Dickinson, Philemon



Dear sir,
Head Quarters White Marsh [Pa.] 2d Decr 1777

I have this day receiv’d your Favor of 28th Ulto—& can only say it gives me concern that your Excursion to staten Island was not attended with success equal to your expectation, which, from the Plan you had formed, the Secrecy with which you expected to have executed it, I suppose was pretty Sanguine—but Experience shews us that the most triffling incidents will frustrate the best concert’d schemes; & as Mr Skinner had Notice of your approach I think you may be Satisfied with the small loss you sustaind & the Capture you made.
It is highly agreeable to me that you are coming towards the Delaware with the Detachmt you mention & am certain it will be in your power to afford much greater protection to the State by having a pretty considerable body of Men station’d at Mt Holly than in any other part of it—As I conceive that a small party will be sufficient under the present Circumstances to Defend it against Incursions from Staten Island.
Having found that Lord Cornwallis had return’d from the Jersey with his Troops & having advice that they intended a Genl Stroke at this Army (which I thought not improbable) I was under the necessity of withdrawing the Continental Forces from your side the River. I am &c.

G.W.

